—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered October 9, 1996, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In full satisfaction of a six-count indictment charging him with various drug-related crimes, defendant pleaded guilty to a single count of criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 6 to 12 years. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record, we agree. The record reflects that defendant’s plea of guilty was entered knowingly, intelligently and voluntarily. He was sentenced as a second felony offender in accordance with the plea agreement and the relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.